Title: To Thomas Jefferson from the Tennessee General Assembly, 8 November 1803
From: Tennessee General Assembly
To: Jefferson, Thomas


          
            Sir.
          
          The Representatives of the people of Tennessee concieve it to be their duty to express their entire approbation of the Measures pursued by the Federal Government since the commencement of your administration and a full and complete confidence that such measures will be adopted as will maintain the respectability of the United States abroad—and promote the interest and harmony of our fellow citizens
          It is with peculiar pleasure we have felt the fostering hand of the National Government extended towards our remote and infant State. Altho our chartered limits occupy a small spot within the United States and altho we are permitted to inhabit only a small part of our territory, yet we have the gratification of experiencing every aid the General Government can bestow in procuring the friendship of the Indian tribes and obtaining convenient passages through their territory 
          We enjoy a pleasing hope that the utmost exertions will be made by the General Government to extend the Indian boundary line: which would be all important, as well to those who enjoy their rights in the inhabited part of the State as to that part of our citizens who have labored under a deprivation of their property for twenty years—under the confidence that Government would procure an extinguishment of the Indian claim
          this subject we are confidant will attract the attention of the Federal Government and recieve the friendly aid of the Executive
          The negociation for Louisiana has been as highly appreciated by the citizens of Tennessee as by any others in the United States and we feel ourselves authorised to express an unbounded satisfaction at the event and acknowledge it to be the utmost effort of human wisdom. 
          Sorry are we to suppose there can be any inconvenience in obtaining possession of that desirable country. We feel a confidence from the measures now adopted that the freemen of Tennessee will be foremost in lending their aid to remove any difficulty that may occur from an opposition to the United States taking possession of New Orleans—
          Should the measures adopted by the government of the United States be succeeded by the establishment of a Republican Government on the west of the Mississippi, it will remain an existing proof to future generations of the zeal of our government in dethroning ignorance and superstition and establishing in room thereof liberty and right—
          
          
            
              In Senate read and unanimously 
              
                 
                James White
              
            
            
              concured with & sent to the House 
               Speaker of the Senate
            
            
              of Representatives—
              
            
            
               Attest
              
            
            
               James Trimble C.S.
              
            
            
              House of representatives
              
                
                James Stuart
              
            
            
              November 8th 1803
              Speaker of the 
            
            
              read and unanimously adopted
              house of representatives
            
            
               Edw Scott C H R
              
            
          
          
        